IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-07-00135-CR

TRENT ARCHIE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 22768


                                       ORDER


      We are in receipt of your “Request for Free Transcript” and “Request for Free

Appellate Record.” We have no jurisdiction to consider a motion for a free transcript.

This Court has very limited post final judgment jurisdiction, and whether or not to

provide you with a free copy of the record is not one of those issues.

      Please note that the rule you cite, Texas Rule of Appellate Procedure 20.2, applies

to your direct appeal, not a post final judgment habeas corpus proceeding. Further, the
other provision you cite, 28 U.S.C. § 753(f), applies to federal court proceedings. We are

a State Court; as such, it does not apply to this Court.

        We have enclosed a copy of an opinion from another inmate request that was

filed as a mandamus proceeding which addresses some of these issues in greater detail.

We hope that it is helpful to your understanding of why we do not have the authority to

grant you the relief you request. Your requests for a free transcript and appellate record

are dismissed.



                                          PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Requests dismissed
Order issued and filed October 24, 2013




Archie v. State                                                                     Page 2